Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on December 2, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1, 3-8, 10-15, and 17-23 are currently pending and have been examined.  Claims 1, 3-5, 7-8, 10, 12, 14-15, and 17-19 have been amended.  Claims 2, 9, and 16 have been canceled.  Claims 21-23 are newly added.
The previous rejection of claims 5, 8-14, and 19 under 35 USC 112(b) has been withdrawn.

Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
The previous rejection of claims 5, 8-14, and 19 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Applicants’ arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 9 of Applicants’ Reply dated December 2, 2021 (hereinafter “Applicants’ Reply”), that the amendment to claim 1 that includes “data transmission between the gift facilitation system and the donee device, where the request causes a display on 
First, the Examiner respectfully notes that the newly added “transmitting” step in claim 1 merely transmits a request to the donee device and displays information on a screen and does not actually recite any “interaction” with the display..  As discussed in the previous office action and below, receiving, displaying, and transmitting data are considered to recite insignificant extra-solution activity and per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions.   
Further, Applicants have not described the alleged technological improvement or the existing technological process which is improved and have merely stated that there is an improvement in a conclusory manner.  
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration... However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
Applicants are invited to provide further details regarding the alleged technological improvement and the existing technological process that is improved.
Thus, the rejection under 35 USC 101 is maintained.
Applicants’ arguments regarding the rejections under 35 USC 102(a)(1) and 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite a method, a system, and an article of manufacture for curating gift selections.  With respect to claim 1, claim element curating at least one of a product or service based on the donee preferences, as drafted, covers a method of organizing a human activity, i.e., commercial or legal interactions.  Claims 8 and 15 recite similar limitations.
The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recite receiving, displaying, and transmitting data.  These limitations are considered to recite insignificant extra-solution activity.  Further, claims 8 and 15 
Thus, claims 1, 8, and 15 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claims 8 and 15 recite a non-transitory, machine-readable memory and claim 8 also recites a processor at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the receiving, displaying, and transmitting data limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 
Thus, claims 1, 8, and 15 are not patent eligible.  
Claims 3-7, 10-14, and 17-23 depend from claims 1, 8, and 15.  Claims 3, 10, and 17 are directed to types of donee preferences and are further directed to the abstract idea.  Claims 4, 11, and 18 are directed to curating the gift by querying a merchant system and are further directed to the abstract idea.  Claims 5, 12, and 19 are directed to receiving information from the merchant system which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claims 6, 13, and 20 are directed to transmitting information to and receiving information from the donee device which, as discussed above, are considered to be computer functions that are well-understood, routine, and conventional.  Claims 7, 14, and 23 are directed to receiving information at the gift facilitation system which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claim 21 is directed to the type of donee preferences and selecting an aspect of the order and are further directed to the abstract idea.  Claim 21 is further directed to receiving information from the donor device which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claim 22 is directed to receiving the confirmation from a feedback device which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Further, the feedback device is recited at a high level of generality, i.e., as 
Thus, the claims are not patent eligible.    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,174,307 B2 to Sakai et al. (hereinafter “Sakai”) in view of US 10,679,268 B1 to Kochhar et al. (hereinafter “Kochhar”).
Claims 1, 8, and 15:  Sakai discloses “a gift mediating method used to mediate a gift on-line.”  (See Sakai, at least col. 1, lines 5-12).  Sakai further discloses a gift facilitation system in communication with a donee device and a merchant system (See Sakai, at least FIG. 1 and associated text, server 50 is the server connected with the gift mediating website connected to sender side client and receiver side client and a seller side client).  Sakai further discloses a processor (See Sakai, at least FIG. 28 and associated text, server comprises a central processing unit) and a non-transitory, machine-readable memory (See Sakai, at least FIG. 28 and 
transmitting, by the gift facilitation system, a request to the donee device, wherein the request causes a display on the donee device to prompt a donee to input into the donee device donee preferences at least one of for or against at least one of a product or a service (See Sakai, at least FIG. 17 and associated text; col. 12, lines 42-67, receiver-related control section of the gift mediating service transmits/displays a gift list screen on the output section of the receiver-side client; list of gifts to the receiver (Taro Akasaka) is displayed including the gift and the sender; gift change button for each gift Is displayed; FIG. 21 and associated text; col. 15, lines 33-40, receiver (Taro) presses the gift change button 2632 to change the gift sent from Kazuo Matsumoto to another gift);  
receiving, at the gift facilitation system, the donee preferences from the donee device (See Saki, at least col. 15, lines 33-40, receiver (Taro) presses the gift change button 2632 to change the gift sent from Kazuo Matsumoto to another gift; receiver-related control section sets the determination result to “Yes”);
curating, by the gift facilitation system, at least one of a product or a service based on the donee preferences (See Sakai, at least col. 15, lines 40-67, receiver-related control section retrieves another gift out of ; 
displaying, by the gift facilitation system, the curated at least one of a product and a service (See Sakai, at least FIG. 22 and associated text; col. 15, lines 40-67, receiver-related control section displays the gift change screen; thumbnail image, price, and specification about A-store wine set are displayed as one possible substitute gift; receiver-related control section determines if selection button for the substitute gift is pressed; col. 16, lines 1-13, receiver-related control section displays gift change confirmation screen and receiver confirms gift change; FIG. 23 and associated text).
Sakai does not expressly disclose transmitting, by the gift facilitation system, an order to the merchant system.
However, Kochhar discloses “an online third-party gift transaction system that allows merchants to include a website integration component on their websites….The integration component may allow gift senders to buy a gift for another person (recipients) from those merchants through a web interface generated by the gift transaction system  The gift transaction system may allow the gift senders to select a range of products for the recipients to choose from and charge the gift senders when the recipient accepts and finalizes gift selection.”  (See Kochhar, at least col. 1, lines 20-25).  Kochhar further discloses transmitting, by the gift facilitation system, an order to the merchant system (See Kochhar, at least col. 5, lines 40-55, gift transaction system sends a message to .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gift mediating system and method of Sakai the ability of transmitting, by the gift facilitation system, an order to the merchant system as disclosed by Kochhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a sender or recipient to select a different product when a product is out of stock.  (See Kochhar, at least col. 13, lines 33-45).
Claims 8 and 15 are rejected for similar reasons.
Claims 3, 10, and 17:  The combination of Sakai and Kochhar discloses all the limitations of claims 1, 8, and 15 discussed above.
Sakai further discloses wherein the donee preferences comprise at least one of food and diet restriction preferences, brand preferences, activity preferences, and travel and vacation preferences (See Sakai, at least FIG. 21 and associated text; col. 15, lines 33-40, receiver (Taro) presses the gift change button 2632 to change the gift sent from Kazuo Matsumoto to another gift, i.e., gift is changed to a wine set, receiver prefers wine).
Claims 10 and 17 are rejected for similar reasons.  
Claims 4, 11, and 18:  The combination of Sakai and Kochhar discloses all the limitations of claims 1, 8, and 15 discussed above.
Sakai does not expressly disclose wherein the curating further comprises querying, by the gift facilitation system, the merchant system to determine whether the merchant system provides the at least one of the product and the service.
However, Kochhar discloses wherein the curating further comprises querying, by the gift facilitation system, the merchant system to determine whether the merchant system provides the at least one of the product and the service (See Kochhar, at least col. 9, lines 37-60, data backend creates payment links to direct gift sender’s device to merchant server for checkout of gift transactions’ payment system includes inventory system that checks the in-stock availability of a product from the merchant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gift mediating system and method of Sakai the ability wherein the curating further comprises querying, by the gift facilitation system, the merchant system to determine whether the merchant system provides the at least one of the product and the service as disclosed by Kochhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of 
Claims 11 and 18 are rejected for similar reasons.
Claims 5, 12, and 19:  The combination of Sakai and Kochhar discloses all the limitations of claims 4, 11, and 18 discussed above.
Sakai does not expressly disclose wherein the curating comprises receiving, by the gift facilitation system, at least one of a stock keeping unit (SKU) and an item number from the merchant system in response to the querying.
However, Kochhar discloses wherein the curating comprises receiving, by the gift facilitation system, at least one of a stock keeping unit (SKU) and an item number from the merchant system in response to the querying (See Kochhar, at least col. 7, lines 17-45, system receives download from merchants including SKU number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gift mediating system and method of Sakai the ability wherein the curating comprises receiving, by the gift facilitation system, at least one of a stock keeping unit (SKU) and an item number from the merchant system in response to the querying as disclosed by Kochhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary 
Claims 12 and 19 are rejected for similar reasons.

Claims 6, 13, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kochhar as applied to claims 1, 5, 12, and 19 above, and further in view of US 7,761,344 B2 to Smith (hereinafter “Smith”).
Claims 6, 13, and 20:  The combination of Sakai and Kochhar discloses all the limitations of claims 5, 12, and 19 discussed above.
Sakai does not expressly disclose receiving, at the gift facilitation system from the donee device, private gift parameters associated with the at least one of the SKU and the item number.
However, Kochhar discloses receiving, at the gift facilitation system from the donee device, private gift parameters associated with the at least one of the SKU and the item number (See Kochhar, at least col. 12, lines 40-50, if recipient wants the gift products, gift product details and selection options are presented that include size, color, shape, configuration, and style).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gift mediating system and method of Sakai the ability of receiving, at the gift facilitation system from the donee device, private gift parameters associated with the at least one of the SKU and the item number as disclosed by Kochhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a sender or recipient to select a different product when a product is out of stock.  (See Kochhar, at least col. 13, lines 33-45).
Neither Sakai nor Kochhar expressly discloses transmitting, by the gift facilitation system, the at least one of the SKU and the item number to the donee device.
However, Smith discloses a method “for multi-selection gifting”.  (See Smith, at least Abstract).  Smith further discloses that the method solves a problem that “traditional e-commerce gifts are limited to unilateral actions taken by a gift giver that do not necessarily take into consideration tastes, preferences or physical characteristics of a gift recipient.”  (See Smith, at least col. 1, lines 30-40).  Smith further discloses transmitting, by the gift facilitation system, the at least one of the SKU and the item number to the donee device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gift mediating system and method of Sakai and the third-party gift transaction system and method of Kochhar the ability of transmitting, by the gift facilitation system, the at least one of the SKU and the item number to the donee device as disclosed by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide the donee with a unique identifier for the item.  (See Smith, at least col. 10, lines 20-25). 
Claims 13 and 20 are rejected for similar reasons.
Claim 21:  The combination of Sakai and Kochhar discloses all the limitations of claim 1 discussed above.
Neither Sakai nor Kochhar expressly discloses wherein the donee preferences include at least one private gift parameter that is hidden from a donor device; and the method further comprises: receiving, at the gift facilitation system, the order from the donor device; and selecting, by the gift facilitation system, at least one aspect of the order based upon the at least one private gift parameter without disclosing the at least one private gift parameter to the donor device; wherein the step of transmitting, by the gift facilitation system, the order to the merchant system is performed without any additional feedback from the donee device.
However, Smith discloses wherein the donee preferences include at least one private gift parameter that is hidden from a donor device (See Smith, at least col. 13, lines 21-35, gift recipient specifies product option for the gifts he selected; product options include size, color, monogramming); and the method further comprises: 
receiving, at the gift facilitation system, the order from the donor device (See Smith, at least col. 12, lines 54-67, e-commerce system receives selections from a gift giver); and 
selecting, by the gift facilitation system, at least one aspect of the order based upon the at least one private gift parameter without disclosing the at least one private gift parameter to the donor device (See Smith, at least col. 13, lines 20-35, system aggregates the items selected by the gift recipient); 
wherein the step of transmitting, by the gift facilitation system, the order to the merchant system is performed without any additional feedback from the donee device (See Smith, at least col. 13, lines 20-35, system generates purchase orders with gift giver’s payment methods and issues the purchase orders to the gift giver for all the selected items).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gift mediating system and method of Sakai and the third-party gift transaction system and method of wherein the donee preferences include at least one private gift parameter that is hidden from a donor device; and the method further comprises: receiving, at the gift facilitation system, the order from the donor device; and selecting, by the gift facilitation system, at least one aspect of the order based upon the at least one private gift parameter without disclosing the at least one private gift parameter to the donor device; wherein the step of transmitting, by the gift facilitation system, the order to the merchant system is performed without any additional feedback from the donee device as disclosed by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “allow gift recipients to have flexibility in selecting items that are meaningful, useful and enjoyable to them, while still adhering to constraints, such as cost, prescribed by the gift giver.”  (See Smith, at least col. 1, lines 40-45).

Claims 7, 14, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kochhar as applied to claims 1 and 8 above, and further in view of US 2014/0032234 A1 to Anderson (hereinafter “Anderson”).
Claims 7 and 14:
Neither Sakai nor Kochhar expressly discloses receiving, at the gift facilitation system, gift contingency parameters from a donor device; and receiving, at the gift facilitation system, a confirmation that the gift contingency parameters have been met; wherein the step of transmitting, by the gift facilitations system, the order to the merchant system is performed in response to the step of receiving, at the gift facilitation system, the confirmation that the gift contingency parameters have been met.  
However, Anderson discloses a “health and wellness social network that can collect digital health and wellness information about network users and incentivize the users to engage in a more healthy and active lifestyle.”  (See Anderson, at least Abstract).  Anderson further discloses determining a wellness reward for the user based on health measurement data collected from a user device.  (See Anderson, at least Abstract).  Anderson further discloses:
receiving, at the gift facilitation system, gift contingency parameters from a donor device (See Anderson, at least para. [0007], other users of the social health and wellness network can offer incentives for users to engage in desirable conduct; incentives can be physical items such as clothes, gift certificates); and 
receiving, at the gift facilitation system, a confirmation that the gift contingency parameters have been met (See Anderson, at least para. [0039], wellness rewards module receives data indicative of the health and wellness of a user from user device that is acting as a health measurement device; para. [0040], wellness rewards module ;
wherein the step of transmitting, by the gift facilitation system, the order to the merchant system is performed in response to the step of receiving, at the gift facilitation system, the confirmation that the gift contingency parameters have been met (See Anderson, at least para. [0053], physical award is shipped in response to wellness reward being earned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gift mediating system and method of Sakai and the third-party gift transaction system and method of Kochhar the ability of receiving, at the gift facilitation system, gift contingency parameters from a donor device; and receiving, at the gift facilitation system, a confirmation that the gift contingency parameters have been met; wherein the step of transmitting, by the gift facilitations system, the order to the merchant system is performed in response to the step of receiving, at the gift facilitation system, the confirmation that the gift contingency parameters have been met as disclosed by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of 
Claim 14 is rejected for similar reasons.
Claim 22:  The combination of Sakai and Kochhar discloses all the limitations of claim 7 discussed above.
Neither Sakai nor Kochhar expressly discloses wherein the confirmation that the gift contingency parameters have been met is received from a feedback device, wherein the feedback device comprises at least one of a fitness monitoring device, an athletic data system, an educational data system, a gaming system, and an online streaming service.
However, Anderson discloses wherein the confirmation that the gift contingency parameters have been met is received from a feedback device (See Anderson, at least para. [0039], wellness rewards module receives data indicative of the health and wellness of a user from user device that is acting as a health measurement device; para. [0040], wellness rewards module determines a wellness reward for the user based on the received data; para. [0042], challenge may require that user perform a certain type of physical activity; by completing the challenge, the user earns the wellness reward associated with the challenge), wherein the feedback device comprises at least one of a fitness monitoring device, an athletic data system, an educational data system, a gaming system, and an online streaming service (See Anderson, at least para. [0026], user devices may be configured as health measurement devices that make measurements related to the health of users including type, magnitude, and/or duration of different .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gift mediating system and method of Sakai and the third-party gift transaction system and method of Kochhar the ability wherein the confirmation that the gift contingency parameters have been met is received from a feedback device, wherein the feedback device comprises at least one of a fitness monitoring device, an athletic data system, an educational data system, a gaming system, and an online streaming service as disclosed by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “promote long-term positive behavioral changes.”  (See Anderson, at least para. [0008]).
Claim 23:  The combination of Sakai and Kochhar discloses all the limitations of claim 1 discussed above.
Neither Sakai nor Kochhar expressly discloses receiving, by the gift facilitation system, a confirmation that a gift contingency parameter has been met from a feedback device, wherein the step of transmitting the order to the merchant system is performed in response to the step of receiving the confirmation that the gift contingency parameter has been met.
However, Anderson discloses receiving, by the gift facilitation system, a confirmation that a gift contingency parameter has been met from a feedback device (See Anderson, at least para. [0039], wellness rewards module receives data indicative of the health and wellness of a user from user device that is acting as a health measurement device; para. [0040], wellness rewards module determines a wellness reward for the user based on the received data; para. [0042], challenge may require that user perform a certain type of physical activity; by completing the challenge, the user earns the wellness reward associated with the challenge), wherein the step of transmitting the order to the merchant system is performed in response to the step of receiving the confirmation that the gift contingency parameter has been met (See Anderson, at least para. [0053], physical award is shipped in response to wellness reward being earned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gift mediating system and method of Sakai and the third-party gift transaction system and method of Kochhar the ability of receiving, by the gift facilitation system, a confirmation that a gift contingency parameter has been met from a feedback device, wherein the step of transmitting the order to the merchant system is performed in response to the step of receiving the confirmation that the gift contingency parameter has been met as disclosed by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625